DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-5 and 8-11 are pending.
Response to Arguments
Applicant’s arguments, see page 7, filed 11/26/2021, with respect to the specification objections have been fully considered and are persuasive. The specification objections of the abstract and title has been withdrawn per applicant’s amendments.

Allowable Subject Matter
Claims 1-5 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Moelkner et al US20050188769 (hereinafter “Moelkner”) discloses a micromechanical pressure sensor and a method for producing a micromechanical pressure sensor. This pressure sensor has at least one membrane and a measuring element situated on the membrane. A pressure applied at the membrane or a pressure differential applied at the different sides of the membrane results in deformation of the membrane. Simultaneous with the deformation of the membrane, the measuring element is subjected to elastic elongation and/or compression. In a piezo-sensitive component, such elastic elongation and/or compression generates a measured variable in the measuring element, which represents the applied pressure or the applied pressure differential at the membrane. It is provided in this context that the measuring element have at least partially a 
However, Moelkner fails to disclose a flexible resin substrate; resistors each formed of  a film that includes Cr. CrN, and CrN- and a functional layer formed of a metal, an alloy, or a metal compound, the functional layer being in a lower surface of the resistors, wherein an element included in the functional layer is diffused into the film, wherein the resistors include: a first resistor formed on or above a predetermined surface of the substrate; a second resistor of which a grid direction faces a different direction from the first resistor, the second resistor formed on or above the predetermined surface of the substrate or a surface parallel to the predetermined surface; and a third resistor formed on or above a surface adjacent to the predetermined surface of the substrate. and wherein a gauge factor of the strain gauge is 10 or more.
Wakamatsu et al US5914168 (hereinafter “Wakamatsu”) discloses a magnetic recording medium able to cope with low flying height of the magnetic head in a CSS system and having fine surface roughness, wherein (1) a metal layer having columnar protrusions formed by the filming of Ti or the like or (2) a resin layer or glass resin layer having irregularly distributed through-holes are provided on the substrate of a magnetic recording medium to impart roughness (texture). (Fig 1-22, Col 3 line 17 – Col 10 line 63)
However, Wakamatsu fails to disclose a flexible resin substrate; resistors each formed of  a film that includes Cr. CrN, and CrN- and a functional layer formed of a metal, an alloy, or a metal compound, the functional layer being in a lower surface of the resistors, wherein an element included in the functional layer is diffused into the film, wherein the resistors include: a 
Prior arts such as Moelkner and Wakamatsu made available do not teach, or fairly suggest, a flexible resin substrate; resistors each formed of  a film that includes Cr. CrN, and CrN- and a functional layer formed of a metal, an alloy, or a metal compound, the functional layer being in a lower surface of the resistors, wherein an element included in the functional layer is diffused into the film, wherein the resistors include: a first resistor formed on or above a predetermined surface of the substrate; a second resistor of which a grid direction faces a different direction from the first resistor, the second resistor formed on or above the predetermined surface of the substrate or a surface parallel to the predetermined surface; and a third resistor formed on or above a surface adjacent to the predetermined surface of the substrate. and wherein a gauge factor of the strain gauge is 10 or more.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-5 and 8-11 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIGEL H PLUMB/Examiner, Art Unit 2855